1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***

6     BRICK SHALAKO HOUSTON,                               Case No. 3:19-cv-00304-MMD-CLB

7                                       Plaintiff,                       ORDER
               v.
8
      OFFENDERS MANAGEMENT DIVISION,
9     et al.,

10                                 Defendants.

11

12            This action began with a pro se civil rights Complaint filed pursuant to 42 U.S.C. §

13   1983 by a former state prisoner. On January 17, 2020, this Court issued a screening order

14   denying the application to proceed in forma pauperis for prisoners as moot because

15   Plaintiff was no longer incarcerated. (ECF No. 12 at 1.) The Court ordered Plaintiff to file

16   a fully complete application to proceed in forma pauperis for non-prisoners or pay the full

17   filing fee of $400.00 within 30 days from the date of that order. (Id. a 11.) The 30-day

18   period has now expired, and Plaintiff has not filed an application to proceed in forma

19   pauperis for non-prisoners, paid the full filing fee, or otherwise responded to the Court’s

20   order.

21            District courts have the inherent power to control their dockets and “[i]n the exercise

22   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

23   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

24   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

25   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

26   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

27   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

28   failure to comply with an order requiring amendment of complaint); Carey v. King, 856
1    F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

2    requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

3    Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

4    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

5    dismissal for lack of prosecution and failure to comply with local rules).

6           In determining whether to dismiss an action for lack of prosecution, failure to obey

7    a court order, or failure to comply with local rules, the court must consider several factors:

8    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

9    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

10   disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

11   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

12   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

13          Here, the Court finds that the first two factors, the public’s interest in expeditiously

14   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

15   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

16   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

17   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

18   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

19   disposition of cases on their merits—is greatly outweighed by the factors in favor of

20   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

21   court’s order will result in dismissal satisfies the “consideration of alternatives”

22   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

23   at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma

24   pauperis for non-prisoners or pay the full filing fee within 30 days expressly stated: “It is

25   further ordered that, if Plaintiff fails to timely file an application to proceed in forma pauperis

26   for non-prisoners, the Court will dismiss this case with prejudice. If Plaintiff timely files an

27   application to proceed in forma pauperis for non-prisoners, the Court will issue a

28   subsequent order which stays the case and refers this case to the Inmate Early Mediation

                                                     2
1    Program.” (ECF No. 12 at 12.) Thus, Plaintiff had adequate warning that dismissal would

2    result from his noncompliance with the Court’s order to file an application to proceed in

3    forma pauperis for non-prisoners or pay the full filing fee within 30 days.

4           It is therefore ordered that this action is dismissed with prejudice based on Plaintiff’s

5    failure to file an application to proceed in forma pauperis for non-prisoners or pay the full

6    filing fee in compliance with this Court’s January 17, 2020, order.

7           It is further ordered that the Clerk of Court close the case and enter judgment

8    accordingly.

9           DATED THIS 24th day of February 2020.

10

11
                                                MIRANDA M. DU
12                                              CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
